TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00230-CV


Pecan Square Condominiums Homeowners
Association, Inc., Appellant

v.

Randall K. Frizzell and Brenda T.
Frizzell, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. GN303733, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Pecan Square Condominiums Homeowners Association, Inc. appeals from a default
judgment rendered against them in this cause.  After rendering the interlocutory default judgment
in this cause, the district court severed the claims against Pecan Square into a separate cause of
action.  Thus, Pecan Square is not a party to this cause and could not properly invoke this Court's
jurisdiction.  This Court has no jurisdiction over this appeal.  We dismiss this appeal.

  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Jurisdiction
Filed:   September 30, 2004